DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discloses “displays, on the display device, a positional relationship among the work implement, the target surface and a boundary line between the first area and the second area; executes the machine control while changing a position of the boundary line depending on a result of the decision of the operation of the work implement; and changes a display position of the boundary line on the display device, depending on the result of the decision of the operation of the work implement”.
The closest prior art of record is Nomura et al. (US 20160024757, hereinafter Nomura). Nomura teaches “the blade edge locus TLi is displayed on a side view part 54b of an excavation screen 54. That is, the blade edge locus TLi refers to the locus of the blade edges 8T of the bucket 8 in a side view. An icon 90 for the bucket 8 in a side view is displayed on the side view part 54b. In addition, displayed on the side view part 54b are a target line 79 indicative of a cross section of the target plane 70 in a side view and a ground surface-side line Lu and an underground-side line Ld for defining the predetermined range AI in the direction orthogonal to the target plane 70 (two-dot chain lines in FIG. 9). The ground surface-side line Lu and the underground-side line Ld are parallel to the target line 79”.
Another closest prior art of record is Kondo et al. (US 20160376772, hereinafter Kondo). Kondo teaches “In the computer-aided construction, a cutting edge position of a bucket is calculated based on the position measurement result and the work machine is controlled and a guidance screen is displayed. However, a construction surface may fluctuate or the cutting edge of the bucket displayed on the guidance screen may fluctuate due to the influence of a variation in the position measurement result”.
In regards to claim 1, Nomura taken either individually or in combination with Kondo fails to teach or render obvious an apparatus for disclosing: “displays, on the display device, a positional relationship among the work implement, the target surface and a boundary line between the first area and the second area; executes the machine control while changing a position of the boundary line depending on a result of the decision of the operation of the work implement; and changes a display position of the boundary line on the display device, depending on the result of the decision of the operation of the work implement”.
Claims 2-7 are allowed as being dependent claims to claim 1.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663